FILE COPY




                                  COURT OF APPEALS
                                      SECOND DISTRICT           OF   TEXAS
CHIEF JUSTICE                                                                     CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER             DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196                CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                      GENERAL COUNSEL
  BOB McCOY                                    FAX: (817) 884-1932                 CLARISSA HODGES
  BILL MEIER
  LEE GABRIEL                              www.txcourts.gov/2ndcoa.aspx



                                       December 31, 2014

    Charles M. Mallin                                     R. Scott Walker
    Asst. Criminal District Attorney                      Attorney Offices of Scott Walker
    Tim Curry Criminal Justice Center                     2363 Highway 287 North, Suite 201
    401 W. Belknap                                        Mansfield, TX 76063
    Fort Worth, TX 76196                                  * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-14-00513-CR
                                          02-14-00514-CR

                 Trial Court Case Number:        1319320D
                                                 1328761D

    Style:       Karl Dean Jackson
                 v.
                 The State of Texas
    y
         The court has received a copy of the notice of appeal in the above cases.
    See Tex. R. App. P. 25.2(c).

            We have not received a docketing statement. See Tex. R. App. P. 32.2.
    Therefore, the appellant is directed to file a docketing statement no later than
    Monday, January 12, 2015, or as soon as practicable thereafter. If you cannot
    file a complete docketing statement at that time for good cause, you are directed
    to send a letter to the clerk explaining your reasons for not timely filing the
    statement and when you expect to file the statement.

          NOTE TO APPELLANT: At or before the time for perfecting the appeal,
    you must request in writing that the official reporter prepare the reporter’s record.
    The request must designate the exhibits to be included. A request to the court
    reporter must also designate the portions of the proceedings to be included. You
    must also file a copy of this request with the trial court clerk. See Tex. R. App. P.
    34.6.
                                                                              FILE COPY

02-14-00513-CR
December 31, 2014
Page 2


        NOTE TO PARTIES: Except for the docketing statement, all filings by the
parties, and all correspondence and rulings by the court, in this appeal will be
posted to this court’s website and will be accessible to the parties and the public
when viewing the case record via the Case Search function on this court’s
website. Upon a party’s motion showing good cause, the court may order that
filings and briefs in an appeal not be posted to the court’s website. Motions and
briefs filed with this court must redact sensitive information in accordance with
rules 9.9 and 9.10 of the Rules of Appellate Procedure and this court’s local rule
7. Tex. R. App. P. 9.10; Loc. R. 7. The court may require a document to be
corrected and resubmitted if, upon screening, the court discovers unredacted
sensitive data. A party who is not represented by counsel is not required to
include his or her home address on any filing except the docketing statement.

        NOTE TO COURT REPORTER: You must file the reporter's record in this
court within 60 days after the date the sentence is imposed or suspended in open
court or the order appealed from is signed; OR 120 days after the date the
sentence is imposed or suspended in open court or the order appealed from is
signed if a timely motion for new trial is filed and denied; OR if a motion for new
trial is granted, 60 days after the order granting the motion is signed; OR 15 days
after the notice of appeal is filed if this is an accelerated appeal. See Tex. R.
App. P. 31.1, 35.2.
        If you were not the court reporter in this case, or if additional court reporters
took testimony in this case, please advise the court in writing immediately.

                                               Respectfully yours,

                                               DEBRA SPISAK, CLERK


                                               By: Karen Brown, Deputy Clerk

cc:    Court Reporter, 396th District Court
       Tim Curry Criminal Justice Center
       401 W. Belknap, 6th Floor
       Fort Worth, TX 76196